Order entered September 17, 2021




                                         In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas

                                 No. 05-21-00552-CV

               EL PAISANO NORTHWEST HIGHWAY, INC.,
                A/B/A TAQUERIA EL PAISANO, Appellant

                                          V.

                      ELIZABETH MARTINEZ, Appellee

                On Appeal from the 68th Judicial District Court
                            Dallas County, Texas
                     Trial Court Cause No. DC-17-17249

                                      ORDER

      Before the Court is appellant’s September 16, 2021 motion to order the court
reporter to file the reporter’s record. We GRANT the motion. We ORDER
Antoinette Reagor, Official Court Reporter for the 68th Judicial District Court, to
file the reporter’s record on or before October 18, 2021. Because the reporter’s
record was originally due on August 10, 2021, we caution Ms. Reagor that
extension requests will be disfavored.
      We DIRECT the Clerk of this Court to send a copy of this order to Ms.
Reagor and all parties.
                                               /s/   BONNIE LEE GOLDSTEIN
                                                     JUSTICE